Citation Nr: 1723236	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-34 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for eczema, to include as secondary to service connected herpes progenitalis, ulcer of buccal mucous membrane.


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to March 1972, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans (VA) Regional Office (RO) in Atlanta, Georgia.  

In April 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In October 2015 the Board remanded the issues on appeal for additional development and a new VA medical opinion.  The issues have now been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his eczema is related to service, or that it is aggravated by his service-connected herpes progenitalis, ulcer of buccal mucous membrane.  Service treatment records reflect that the Veteran had candida on his left scrotal wall, a rash on his pelvis and penis, and lesions on his lips.  At the April 2015 Board hearing the Veteran testified that he sought treatment in service for a rash of his groin, mouth, arm, shoulders, and chest.  He testified that he had eczema on his shoulders, arms, and groin.  

After a January 2010 VA contracted examination the examiner opined that it was less likely than not that the Veteran's eczema was secondary to his service-connected herpes progenitalis and reported that it was impossible to relate the two conditions as one was a viral infection and the other a hypersensitivity reaction.  The examiner did not provide a direct service connection or aggravation opinion.  

In an October 2015 VA medical opinion a VA examiner reported that the Veteran's eczema was less likely than not incurred in or caused by the claimed in-service injury, event or illness because the Veteran's service records do not document a chronic on-going treatment or condition for eczema.  He opined that herpes is a virus, eczema is a skin condition and that the two are unrelated and not secondary to each other.  He reported that another provider had also given a negative direct and secondary opinion and that the Board remand, Veteran's substantive appeal, service records, and the electronic claims filed were all considered in his opinion.  

In a January 2016 addendum opinion the VA examiner who examined the Veteran in October 2015 opined that the Veteran's medical records do not document that his herpes aggravated his eczema beyond its normal progression.  

The Board finds that the examiner's opinion inadequate as it does not reflect consideration of relevant records regarding in-service symptoms.  Specifically, the examiner did not discuss the significance of service treatment records showing candida on the Veteran's left scrotal wall, a rash on his pelvis and penis, and lesions on his lips, or the Veteran's lay statements about having a rash during service.  As such, remand is necessary to obtain a new VA opinion.

In addition, in an August 2010 notice of disagreement the Veteran reported that he has been treated by the VA for skin disease since his discharge in 1972.  He reported he was treated in the VA system in Montgomery, Alabama from 1972 to 1976 and in the Michigan VA system from 1972 to 1973.  The record is absent these treatment records and absent any attempt to obtain these records.  As such, remand is necessary to obtain the Veteran's outstanding treatment records.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claim for service connection for eczema.  All identified VA records should be added to the claims file.  Regardless of the Veteran's response, attempts should be made to obtain outstanding VA treatment records from the Alabama VA healthcare system dated from 1972 to 1976 and the Michigan VA healthcare system from 1972 to 1973.

All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  Obtain another opinion with respect to the Veteran's service connection claim for eczema.  If an examination is deemed necessary to respond to the questions, one should be scheduled.   

After review of the claims file the examiner must provide an opinion as to: 
a.) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's eczema is etiologically related to his military service; and if not,
b.)  whether it is at least as likely as not (50 percent probability or greater) that the Veteran's eczema is (i) caused or (ii) aggravated (worsened beyond natural progress of the disorder) by his service-connected herpes progenitalis, ulcer of buccal mucous membrane.  In answering this question the examiner is asked to discuss the difference between a viral infection and a skin condition such as eczema and the significance of any difference as the Board is legally precluded from making any sort of medical conclusion.

In rendering the requested opinion, the examiner is asked to consider the Veteran's in-service skin treatment, including for candida on his left scrotal wall, a rash on his pelvis and penis, and lesions on his lips reported from May 1971 to March 1972.  The examiner should also consider the Veteran's lay statements regarding his skin treatment, to include that he had a rash during service.

It is noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

A complete rationale for all opinions is requested.  

3.  After completing the above actions, and any other development deemed necessary, the service connection claim for eczema must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

